Citation Nr: 0838461	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  04-38 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for residuals of a 
skull fracture.  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for chronic sinusitis.  

3.  Whether new and material evidence has been received to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to a compensable rating for the service-
connected corneal scar, left eye.  

5.  Entitlement to a compensable rating for the service-
connected postoperative residuals of a septoplasty.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The veteran served on active duty from February 1982 to 
February 1985.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the RO.  

The veteran testified at hearings held at the RO in June 2004 
and February 2005.  

In November 2003, the RO received the veteran's disagreement 
with a November 2002 rating action.  A Statement of the Case 
(SOC) was issued in April 2004.  Although the veteran's VA 
Form 9, Appeal to Board of Veterans Appeals, was not received 
until November 2004, and would be considered untimely, the 
Board accepts the transcript of his June 2004 hearing as his 
substantive appeal.  See 38 C.F.R. § 20.202.  

The issue of a compensable rating for the service-connected 
postoperative residuals of septoplasty and the now reopened 
claim of service connection for sinusitis will be addressed 
in the REMAND portion of this document and is remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  



FINDINGS OF FACTS

1.  In an unappealed July 1997 rating action, the RO, inter 
alia, denied service connection for a skull fracture, chronic 
sinusitis and PTSD.  

2.  Since the July 1997 decision denying service connection 
for a skull fracture and PTSD, the additional evidence, not 
previously considered, is essentially cumulative in nature 
and does not raise a reasonable possibility of substantiating 
the claims.  

3.  Since the July 1997 decision denying service connection 
for sinusitis, the new evidence, not previously considered, 
is not cumulative in nature in that it does raise a 
reasonable possibility of substantiating the claim.  

4.  The service-connected corneal scar, left eye, is not 
manifested by visual acuity of 20/50 in the left eye with no 
active pathology or significant residuals.  



CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claims of service 
connection for residuals of a skull fracture and PTSD has not 
been presented.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156 (2008).  

2.  New and material evidence to reopen the claim of service 
connection for chronic sinusitis has been presented.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 
(2008).  

3.  The criteria for the assignment of a compensable 
evaluation for the service-connected corneal scar, left eye 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.84a including Diagnostic Code 6009 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In reviewing an application to reopen a claim of service 
connection, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VA must notify a veteran of 
the evidence and information that is necessary to both reopen 
his claim and to establish his entitlement to the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

In considering a claim for increased compensation, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

The letter sent to the veteran in June 2002 regarding his 
application to reopen his claims of service connection and 
the claims for increase did not fully comply with the 
dictates outlined in Kent and Vazquez.  

However, in this case, the Board finds that the notice errors 
did not affect the essential fairness of the adjudication 
because the veteran had a meaningful opportunity to 
participate in the adjudication of his claims such that the 
essential fairness of the adjudication was not affected.  

The veteran has been issued a SOC which included the 
necessary information applicable to his claims.  He has been 
given ample opportunity to respond to the rating decision and 
SOC, which adequately explained what is needed to reopen a 
claim of service connection and the criteria for increased 
ratings.  

Moreover, he is represented by a recognized service 
organization, and in numerous documents, has been informed of 
what he needed to substantiate his claims.  He has taken 
active part in identifying evidence and obtaining it as 
appropriate.  

The veteran has demonstrated actual knowledge of the 
provisions, in particular, by his complaints noted at VA 
examinations, statements sent to the RO, and in his testimony 
before a Hearing Officer at the RO.  There is no showing that 
there is additional evidence that should be obtained, or that 
additional notice that should be provided.  

In sum, there is no evidence of any VA defect in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claims and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claims.  

The record contains statements and testimony from the 
veteran, service medical records, VA outpatient records, and 
reports of VA examinations.  



Criteria for reopening a claim

New evidence means existing evidence not previously submitted 
to agency decision makers; and material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

It must first be determined whether new and material evidence 
has been received such that the claim may now be reopened.  
38 U.S.C.A. §§ 5108, 7105.  Regardless of the RO's 
determination that new and material evidence had not been 
submitted, the Board must make its own determination of 
whether new and material evidence has been submitted.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial).  

In July 1997, the RO denied service connection for the 
residuals of a skull fracture, sinusitis and PTSD.  The 
veteran did not perfect a timely appeal to this decision.  
Thus, the decision is final, and it may only be reopened by 
submission of new and material evidence.  

In May 2002, the veteran filed an application to reopen his 
claims for service connection for a skull fracture, sinusitis 
and PTSD.  

The pertinent evidence associated with the claims file since 
the July 1997 decision includes the veteran's testimony and 
written statements, an undated photograph reportedly showing 
the veteran, his service personnel records, and the reports 
referable to his VA treatment and examinations.  




New and material evidence to reopen a claim for residuals of 
a skull fracture

The evidence considered at the time of the denial included 
service medical records.  A November 1984 clinical note 
indicated that the veteran reported that he had been hit in 
the face 3 weeks previously.  

In reporting the diagnostic assessment, a possible fracture 
of the left maxillary was noted.  However, there was no 
confirmed evidence of a skull fracture.  The post-service 
medical records did not show evidence of a skull fracture.  
The RO determined that there was no evidence of a skull 
fracture during service or subsequent to military service.  

In regard to the veteran's statements, he does not add 
anything of a probative nature to his earlier statements.  He 
reports sustaining a skull fracture when he was attacked by 
fellow soldiers during service.  These statements are in 
essence cumulative and redundant.  

In regard to the additional medical records, for the most 
part they are unrelated to residuals of a skull fracture.  VA 
outpatient records show that he continues to complain of 
residuals of a skull fracture on occasion.  Importantly, 
these records do not contain competent evidence of a skull 
fracture that can be linked to his military service.  

In fact, a VA X-ray was conducted in March 1998 and a VA 
computerized tomography (CT) scan was conducted in August 
2003.  The radiological studies were negative.  

As none of the evidence added to the record since the 1997 
decision, includes competent medical evidence reflecting that 
he has a skull fracture residuals related to the reported 
injury during his period of active service, the Board 
concludes that it cannot constitute new and material evidence 
sufficient to reopen the claim of service connection.  


New and material evidence to reopen a claim for chronic 
sinusitis

The evidence considered at the time of the final rating 
decision included the service medical records, which show 
treatment for sinusitis in November 1984.  VA examination in 
June 1997 diagnosed chronic sinusitis.  

The RO noted that the veteran underwent septoplasty surgery 
which was unrelated to sinusitis.  The RO determined there 
was no evidence of continuing treatment for sinusitis 
subsequent to service discharge and the diagnosed chronic 
sinusitis was unrelated to military service.  

In considering the evidence received since the July 1997 
denial, the veteran's statements regarding his sinusitis do 
add to his earlier statements in that the veteran has 
amplified on these assertions of having had continuous 
manifestations since service.  

Some of the medical records were not part of the record at 
the time of the July 1997 decision.  The record contains a 
July 2004 VA examination report.  The VA examiner indicated 
that the veteran more likely than not developed symptoms of 
sinusitis (due to his environment while based in Germany) 
during service.  

Therefore, considering this new evidence, it is material as 
it does raise a reasonable possibility of substantiating his 
claim of service connection.  The Board concludes that the 
newly received evidence does constitute new and material 
evidence sufficient to reopen the claim for service 
connection for chronic sinusitis.  


New and material evidence to reopen a claim for PTSD

The evidence of record at the time of the prior denial in 
July 1997 includes the veteran's service medical records, his 
VA treatment and examination reports, and written statements 
of the veteran.  

The service and post service medical records did not show any 
complaints or findings regarding a psychiatric disorder.  The 
veteran also submitted statements regarding his stressor.  
The RO determined that the veteran did not have a confirmed 
diagnosis of PTSD or evidence of an inservice stressor.  

Concerning the newly submitted statements of the veteran, he 
seeks to reopen his claim of service connection for PTSD by 
restating his previous assertions that have already been 
determined to be unsupported by the evidence of record.  
These assertions are essentially repetitive of previously 
considered information and are not new.  

The veteran submitted an undated photograph, which shows him 
with a bruised eye.  While this photograph is new, it does 
not add anything to the record.  The service medical records 
reflect that the veteran sustained a left eye injury during 
service, for which he has been granted service connection.  

A review of the medical records indicates that this eye 
laceration was inflicted by a friend and was not a result of 
an altercation as described by the veteran.  In essence, this 
information is essentially cumulative in nature.  

The RO also received the veteran's personnel records; 
however, these record fail to show any evidence that would 
corroborate or otherwise support the veteran's reported 
stressor information.  Therefore, they are not material to 
the issue at hand.   

The submitted VA medical records include the diagnosis of 
PTSD; however, the diagnoses are based on the veteran's own 
self-reported history.  A physician's statements cannot 
constitute new and material evidence when they are based on 
history provided by the veteran and not on an independent 
review of the entire record.  There is no indication that any 
physician formed his opinion on a basis separate from the 
appellant's recitation of his medical and service background.  

In this case, there is no indication that the physicians 
reviewed the service medical records or other relevant 
document which would enable the physicians to form an opinion 
as to service connection based on independent grounds.  
Blackburn v. Brown, 8 Vet. App. 97, 103 (1995) (citing Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993); Knightly v. Brown, 6 
Vet. App. 2220, 205-06 (1993); and Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993)).  

Significantly, the veteran underwent PTSD examination in 
December 2007.  This included a battery of psychological 
diagnostic testing.  The VA examiner noted that the veteran's 
clinical presentation was inconsistent with severe level of 
PTSD symptoms reported by the veteran.  

The VA examiner was unable to diagnose PTSD and found that 
the veteran's recitation of his stressors were non-credible.  
As such, this new evidence does not raise a reasonable 
possibility of substantiating a claim for service connection.  

In summary, the Board concludes that the additional evidence 
does not constitute new and material evidence sufficient to 
reopen the claim of service connection due to the absence of 
evidence of a verified or potentially verifiable stressor 
event during service.  


Entitlement to a compensable rating for corneal scar, left 
eye

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods 

The lay statements are considered to be competent evidence 
when describing symptoms of a disease or disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

However, these statements regarding the severity of the 
appellant's symptoms must be viewed in conjunction with the 
objective medical evidence of record and the pertinent rating 
criteria.  

The service medical records relate that the veteran sustained 
a superficial laceration to the left cornea in October 1984.  
Service connection was granted for residuals of left eye 
corneal scar due to injury in a September 1992 rating action.  
A noncompensable evaluation was assigned and has been in 
effect since then.  

The service-connected residuals of a laceration of the cornea 
of the left eye are rated under Diagnostic Code 6009 as an 
unhealed injury of the eye.  38 C.F.R. § 4.84a.  

Under the rating schedule, such injury, in chronic form, is 
to be rated from 10 percent to 100 percent for impairment of 
visual acuity or field loss, pain, rest-requirements, or 
episodic incapacity, combining an additional rating of 10 
percent during continuance of active pathology.  The minimum 
rating during active pathology is 10 percent.  

The medical evidence consistently indicates that the 
veteran's left eye disability is not productive of any 
compensable visual impairment or loss of visual field during 
the pendency of the claim.  At VA examination in July 2004, 
his corrected visual acuity of the left eye was 20/20.  

The optometrist noted the corneal scar was small and not on 
the visual axis.  She added that the veteran's visual acuity 
was not affected by the corneal scar.  

While the scar might contribute to a mild amount of glare, 
the veteran complaints of severe photophobia and headache 
were inconsistent with the examination's ocular findings.  

The Board finds that the evidence of these symptoms is 
insufficient to support a 10 percent rating under Diagnostic 
Code 6009.  Since the symptoms have been described as mild 
and do not affect visual acuity, or field of vision, the 
disorder does not warrant a compensable rating under any 
other potentially applicable diagnostic code used to evaluate 
disabilities of the eye.  See, 38 C.F.R. § 4.84a, Diagnostic 
Codes 6061 to 6080.  



ORDER

As new and material evidence has not been received to reopen 
the claim of service connection for residuals of a skull 
fracture, the appeal to this extent is denied  

As new and material evidence has been received to reopen the 
claim of service connection for chronic sinusitis, the appeal 
to this extent is allowed subject to further action as 
discussed hereinbelow.  

As new and material evidence has not been received to reopen 
the claim of service connection for PTSD, the appeal to this 
extent is denied.  

An increased, compensable rating for the service-connected 
corneal scar of the left eye is denied.  





REMAND

The veteran claims that a compensable evaluation is warranted 
for the service connected residuals of septoplasty.  In 
addition, the veteran reliably reports having symptoms of 
chronic sinusitis since service.  

A VA examination was conducted in July 2004.  An X-ray study 
noted limited development and aeration of left frontal sinus.  
When evaluating his nose for flow, the examiner estimated 60 
percent in the right nasal passageway and 40 percent in the 
left nasal passageway.  

While the examiner noted that the flow was increased after it 
was pointed out to the veteran that he was not making an 
effort, the examination report does not indicate the 
subsequent degree of obstruction, which is required for the 
determination of his degree of disability.  

Under Diagnostic Code 6502, a 10 percent evaluation is 
warranted for deviation of nasal septum due to trauma with 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  38 C.F.R. § 4.97, 
Diagnostic Code 6502.  

Thus, the veteran should be afforded a VA examination to 
ascertain the nature and extent of the service-connected 
nasal disability and the claim sinusitis.  

Accordingly, these remaining issues are being REMANDED to the 
RO for the following action:

1.  The RO/AMC should take appropriate 
steps to contact the veteran in order to 
request an updated list of the doctors 
and health care facilities that have 
treated him for his service-connected 
nasal disability and the claimed 
sinusitis.  All records of the treatment 
afforded to the veteran from all the 
sources listed by him that are not 
already on file should be obtained and 
associated with the file.  

2.  The veteran also should be afforded a 
VA examination in order to evaluate the 
current severity of the service-connected 
nasal disability and to ascertain the 
nature and likely etiology of the claimed 
chronic sinusitis.  All indicated studies 
or testing should be done in this regard.  
The claims folder should be made 
available to the examiner for review.  

Based on his/her review of the entire 
record, the examiner should offer an 
opinion as to whether the veteran has 
current sinusitis disability that at 
least as likely as not had its clinical 
onset during the veteran's period of 
active service.  

3.  After completing all indicated 
development to the extent possible, the 
RO/AMC should again review the claim for 
increase and the reopened claim of 
service connection for chronic sinusitis 
in light of all the evidence of record.  
If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


